Citation Nr: 1301024	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  12-17 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from October 1945 to October 1949.  The appellant is the legal custodian of the Veteran for VA purposes.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The 10 percent rating currently in effect for tinnitus is the maximum schedular rating, whether it is perceived in one ear or each ear; factors warranting an extraschedular rating are not shown. 





CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular rating higher than 10 percent for the Veteran's tinnitus.  38 U.S.C.A. §1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344   (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an increased initial evaluation for service-connected tinnitus, currently evaluated as 10 percent disabling.

In July 2004, the RO granted service connection for tinnitus, evaluated as 10 percent disabling.  The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 10 percent.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3. 

Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260.  This diagnostic code was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003). 

This diagnostic code has not changed and continues to stipulate that only a single evaluation for recurrent tinnitus will be assigned-whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  Accordingly, the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The symptoms of his disability have also been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Also, the record does not suggest that tinnitus requires frequent hospitalization or causes marked interference with employment or otherwise suggests that referral for an extraschedular consideration under 38 C.F.R. § 3.321 is indicated.  

Because there is no reasonable possibility that further notice or assistance would aid in substantiating the claim, any deficiency as to VCAA compliance is rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 


ORDER

An initial evaluation in excess of 10 percent for service-connected tinnitus is denied.



REMAND

The claims files include reports from the Ear, Nose and Throat Associates of South Florida (ENTA).  This evidence includes an audiometric evaluation report, dated in September 2011, which contains only charted test results.  It is not clear from this report whether the Maryland CNC word list was used.  

The Court of Appeals for Veterans Claims (the Court) has determined that under 38 U.S.C.A. § 5103A(a): 

[W]hen a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Any request for clarification to a private examiner or to a claimant should clearly indicate what further action needs to be taken to make the insufficient private examination report acceptable for VA consideration. 

See Savage v. Shinseki, 24 Vet. App. 124 (2011). 

The Court limited its holding to "those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Id.  

In this case, the September 2011 ENTA audiometric test report contains relevant test results which potentially could be used to evaluate the Veteran's hearing disability.  However, this private examination contains insufficient or missing data.  Specifically, it contains unclear graphical representations of audiometric test results, and it fails to indicate whether the Veteran's documented speech discrimination percentages at that time were obtained using Maryland CNC testing.  

Because the record contains a private examination report that reasonably appears to contain information necessary to properly decide the Veteran's claim, but which is not suitable for rating purposes, and as the information reasonably contained in the report cannot otherwise be obtained, VA must seek clarification from the private examiner regarding this September 2011 audiometric examination before making a final decision on the merits.  The Board finds that a remand is necessary to clarify the September 2011 ENTA audiometric report.  

The Veteran's most recent VA examination was in August 2010.  In a statement (VA Form 21-4142), received in August 2011, the Veteran's spouse/payee stated that the Veteran's hearing loss symptoms have worsened.  Accordingly, another examination is therefore warranted.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the September 2011 private audiogram results from ENTA back to that health care provider, and ask them to interpret the graphical results of that report.  Specifically, numerical results for auditory thresholds in the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz  should be provided.  In addition, they should be asked to state whether speech recognition scores, if any, were obtained using the Maryland CNC Test. 

If the RO is unable to make contact with ENTA, or if no response is received from them within a reasonable amount of time, the RO should document such results in the claims file. 

2.  Request that the Veteran identify all sources of treatment for hearing loss since 2011.  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file. 

If the RO is unable to make contact with any of these physicians, or if no response is received from them within a reasonable amount of time, the RO should document such results in the claims file. 

3.  After the development outlined in the first two paragraphs of this remand has been completed, schedule the Veteran for a VA audiology examination.  The claims file must be made available to and reviewed by the examiner in conjunction with examination, and the examiner should indicate in the report that the claims folder was reviewed.  All necessary tests should be conducted. 

4.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC), and the appellant and his representative should thereafter be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


